In the

United States Court of Appeals
               For the Seventh Circuit

No. 07-2421

U NITED S TATES OF A MERICA,
                                                   Plaintiff-Appellee,
                                  v.

C ODELL JACKSON,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Western Division.
             No. 06 CR 50072—Philip G. Reinhard, Judge.



     A RGUED A PRIL 17, 2008—D ECIDED O CTOBER 29, 2008




  Before R IPPLE, M ANION, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Codell Jackson was convicted
of being a felon in possession of a firearm in violation of
18 U.S.C. § 922(g)(1). The district court, focusing on Jack-
son’s unusually extensive criminal history, imposed a
sentence of 96 months’ imprisonment, which exceeded
the top of the advisory guidelines imprisonment range
by 18 months. Jackson appeals, challenging the reason-
ableness of his sentence, and we affirm.
2                                             No. 07-2421

                     I. Background
   In the early afternoon of November 1, 2006, Rockford,
Illinois police officers approached a parked car on suspi-
cion that the occupants possessed marijuana. One
officer approached the driver’s-side door, and Jackson,
who was the front passenger in the vehicle, grabbed the
gear shifter, put the car into gear, and instructed the
driver to go. The car accelerated a few feet toward
another approaching officer, who drew his firearm and
shouted at the occupants to stop. The driver then
stopped the vehicle but ignored officers’ instructions to
put it into “park,” and officers physically removed him
from the vehicle. While police handcuffed the driver,
Jackson attempted to flee on foot, ignoring officers’ in-
structions to remain in the vehicle. One officer attempted
to stop Jackson, but he resisted, struggling with the
officer and pulling away by wriggling out of his shirt.
During the struggle, Jackson inadvertently dropped a
loaded firearm (a 9mm semiautomatic handgun) that
had been concealed on his person. He then fled on foot,
but officers caught up to him, and after another
struggle, successfully arrested him.
  On November 14, 2006, a grand jury returned a one-
count indictment charging Jackson, who had previously
been convicted of a state felony offense, with knowingly
possessing a firearm as a convicted felon in violation of
18 U.S.C. § 922(g)(1). The indictment also contained a
forfeiture allegation regarding the handgun pursuant to
18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c). Jackson was
appointed counsel, and on March 19, 2007, pursuant to a
No. 07-2421                                               3

written plea agreement—in which the parties agreed on
the relevant sentencing guidelines and the government
retained the option to recommend any sentence of im-
prisonment it deemed appropriate—he pled guilty and
admitted the forfeiture allegation.
   The presentence report, to which Jackson did not object,
indicated that the November 1 incident was neither his
first brush with law enforcement nor his first attempt to
resist arrest. Indeed, at the young age of 25, Jackson had
already accumulated some 32 criminal history points
(easily placing him in the highest possible criminal history
category, VI) resulting from a variety of convictions,
including four state convictions for resisting a peace
officer. Jackson’s other prior state convictions that
factored into his criminal history score included:
(1) several misdemeanor convictions, including convic-
tions for criminal trespass, battery/domestic battery,
failure to have a valid firearm owner’s identification
(FOID) card, driving with a suspended or revoked driver’s
license, and operating an uninsured vehicle; and (2) three
felony convictions, including possession with intent to
distribute cocaine within 1000 feet of a school, possession
of a stolen vehicle, and possession of a firearm by a con-
victed felon. Because Jackson had a prior felony convic-
tion for a controlled substance offense, and because the
firearm involved in the instant offense was stolen, his
base offense level was 22. See U.S.S.G. § 2K2.1(a)(4)(A),
(b)(4)(A). Jackson received a three-level reduction for
acceptance of responsibility, see U.S.S.G. § 3E1.1(a), (b),
yielding an adjusted offense level of 19. With a criminal
history category of VI and an offense level of 19, the
4                                               No. 07-2421

presentence report indicated that Jackson’s guidelines
imprisonment range was 63-78 months, and the maxi-
mum possible term of imprisonment was 10 years. See
18 U.S.C. § 924(a)(2). Two days before the sentencing
hearing, on June 6, 2007, the district court judge notified
defense counsel to be prepared, in light of Jackson’s
unusually extensive criminal history (even for a Category
VI defendant), for the court’s consideration of an above-
guidelines sentence.
  At the June 8, 2007, sentencing hearing, the district court
adopted the facts and the guidelines calculations as set
forth in the presentence report. At the outset of the hear-
ing, the court reiterated its intention to consider an above-
guidelines sentence:
    [T]he court is very concerned with the defen-
    dant’s—not only his prior felonies, but he’s com-
    mitted parole violations in the past, and he’s only
    25 years old, and he has a history of dealing in
    drugs and fighting. Those are all things that the
    court would consider.
      And considering the fact that he has 32 criminal
    history points, at least under the guidelines, that
    is—under 4A1.3, that is a possibility for or a con-
    sideration for an upward variance that his guide-
    line range, which is determined in part by the
    criminal history category, it doesn’t represent the
    true facts when you look at—I think he only needs
    13 points or so to get a criminal history category of
    six, and he has more than double that.
  The government then recommended a sentence at the
high end of the guidelines imprisonment range. The
No. 07-2421                                              5

government characterized Jackson’s 32 criminal history
points, which were more than double the number required
(13) to put him in the highest criminal history category
(VI), as an “astounding” number for a 25-year-old. The
government also noted that, as detailed in the presen-
tence report, Jackson had a history of fighting in jail
and resisting arrest.
  In response to the government’s recommendation of a
high-guidelines sentence and the court’s indication that it
might impose an above-guidelines sentence, Jackson’s
attorney argued for a sentence near the midpoint of the
guidelines imprisonment range. He first pointed to
U.S.S.G. § 4A1.3(a)(1), which indicates that an above-
guidelines sentence may be warranted if “reliable infor-
mation indicates that the defendant’s criminal history
category substantially under-represents the seriousness
of the defendant’s criminal history or the likelihood that
the defendant will commit other crimes.” Jackson’s at-
torney emphasized that the Sentencing Commission
deliberately chose to create § 4A1.3 instead of creating a
criminal history category higher than VI. And he argued
that none of the § 4A1.3-specified indicators of an under-
representative criminal history category—such as prior
sentences not used in computing the criminal history
category, sentences of substantially more than one
year imposed for independent crimes, or prior similar
misconduct established by civil adjudication, see
§ 4A1.3(a)(2)(A), (B), (C)—were present. In response, the
district court judge explained his understanding of the
post-Booker role of § 4A1.3:
6                                                  No. 07-2421

    Let me just point out one other thing that earlier
    I had mentioned [§] 4A1.3. That, of course, was
    when the guidelines were sort of mandatory, and
    I think that [§] 4A1.3 is sort of blended into what
    the factors are under [§] 3553(a). . . . I think that is
    one of the components where you look to the
    nature and circumstances of the offense and the
    history and characteristics of the defendant. So,
    that’s what I consider as part of the history and
    characteristics, the fact of the number of criminal
    history points. . . . I only cite it [§ 4A1.3] to show
    that the upward departure, at least it’s in
    there, but I think it’s covered in the 3553(a) factors,
    which are what I am considering.
Jackson’s attorney responded by indicating his under-
standing that the sentencing court must, under post-Booker
law, consider the guidelines, albeit “almost . . . as an
additional element within the [§] 3553 [factors],” and
the judge indicated that he agreed.
  Jackson’s attorney made several additional arguments.
He noted that a within-guidelines sentence would signifi-
cantly exceed any sentence Jackson had previously re-
ceived. He pointed out that several of Jackson’s criminal
history points resulted from traffic offenses that could
prove to be poor predictors of recidivism for more
serious crimes. He noted that Jackson had been
diagnosed in 1997 as “borderline intellectual functioning,”
which may have contributed to his problems with aggres-
sion. He also noted Jackson’s youth at the time of his
prior offenses and the possibility that he would mature.
No. 07-2421                                               7

And finally, he pointed out that Jackson had earned a
number of certificates for his completion of religious
courses during his most recent jail stint in an attempt
to reform himself. In sum, Jackson’s attorney argued: that
a within-guidelines sentence, which would significantly
exceed any of his prior sentences, would adequately
punish him and reflect the seriousness of his offense;
that Jackson’s high criminal history score was some-
what misleading because a number of traffic offenses
contributed to that score; that Jackson’s personal back-
ground and characteristics—including his youth, border-
line intellectual functioning, and recent religious awaken-
ing—were factors mitigating against a longer sentence;
and that the imposition of an above-guidelines sentence
would be inconsistent with § 4A1.3.
   The district court, in weighing the § 3553(a) factors,
rejected these arguments. With respect to Jackson’s multi-
ple convictions for driving on a revoked/suspended
license, the court noted that this showed that Jackson
“continues to drive after he’s been arrested and convicted
for a serious violation,” reflecting a “repeated pattern” of
“disrespect for the law” that “should reflect on his overall
conduct.” In this vein, the court mentioned that Jackson
“probably owes a substantial amount of money to some
court, state court”; Jackson’s attorney provided the
figure, $3900, and the court responded, “So it’s a pattern
that exists.” The court also noted Jackson’s multitude of
convictions for more serious offenses, including a state
felony conviction for an offense (unlawful firearm posses-
sion by a convicted felon) nearly identical to the present
federal one, in determining that he had exhibited a dis-
8                                                 No. 07-2421

turbing pattern of disrespect for the law. Further, the
court pointed out that Jackson’s instant offense involved
not only unlawful possession of a weapon, but also a
dangerous attempt to flee that could have caused physical
harm to the police. The court considered a letter that
Jackson had written to the court expressing remorse and
his intention to reform himself, but questioned his
sincerity in light of several similar letters he had written to
state sentencing judges. And as already noted, the court
had earlier indicated that it incorporated consideration
of § 4A1.3 as an advisory factor in the larger § 3553(a)
analysis.
  The court concluded by explaining its decision to
impose an above-guidelines sentence with reference to
several of the § 3553(a) factors:
    So, looking at all the offenses that you’ve commit-
    ted, Mr. Jackson, certainly your prior history does
    not help you. . . .
      ....
      And to promote—a sentence must promote
    respect for the law and to provide just punishment
    for the offense, that’s what I’m trying to do here.
    I must look at what is going to deter you, and in
    the past lighter sentences have not deterred you.
    And I’ve got to look at what’s going to deter other
    people. And if I let him off easy for an offense by a
    felon who has a weapon, I’m not providing any
    deterrence. I think I am protecting the public from
    further crimes by you when I impose the sentence
    that I’m going to impose.
No. 07-2421                                                  9

      I guess bottom line is I think in considering all of
    the factors which I’m supposed to consider, they
    justify some sort of enhanced sentence, and that’s
    what I’m going to impose. I’m not going to—I
    think I would be perfectly justified, given all of
    what I’ve said, to impose the maximum sentence.
    I’m not. I’m going to hope that what you’ve just
    told me in your letter is not just a bunch of BS.
      ....
      But I don’t believe that the advisory range is the
    appropriate range. I don’t believe the maximum
    sentence is. But the sentence that I feel is appropri-
    ate and that I’m going to impose in this case is 96
    months . . . . I haven’t imposed the maximum
    probably because you’ve earned those certificates.
    And I hope it’s not a game with you.
  Therefore, the court imposed a sentence of 8 years of
imprisonment (18 months more than the high end of the
guidelines range), 3 years of supervised release, and
monetary penalties amounting to $300. Jackson timely
appealed, challenging only his sentence.


                      II. Discussion
  We review Jackson’s sentence for reasonableness
under a deferential abuse-of-discretion standard. United
States v. Omole, 523 F.3d 691, 696 (7th Cir. 2008) (citing
United States v. Booker, 543 U.S. 220, 260-63 (2005), and Gall
v. United States, 128 S. Ct. 586, 597 (2007)). Although a
sentence that falls within a properly calculated guide-
10                                                No. 07-2421

lines range is entitled to a presumption of reasonableness,
there is no corresponding presumption of unreasonable-
ness for a non-guidelines sentence. Id. (citing Rita v.
United States, 127 S. Ct. 2456, 2462-63 (2007), and Gall, 128
S. Ct. at 597).
  Our review involves a two-step process. First, we
ensure that the sentencing judge did not commit any
“significant procedural error, such as failing to calculate
(or improperly calculating) the Guidelines range, treating
the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly
erroneous facts, or failing to adequately explain the
chosen sentence-including an explanation for any devia-
tion from the Guidelines range.” Gall, 128 S. Ct. at 597; see
also Omole, 523 F.3d at 697. If the sentence is procedurally
sound, we then evaluate its substantive reasonableness.
The sentencing court must apply the factors set forth in
18 U.S.C. § 3553(a) in deciding whether to impose a
sentence within the advisory guidelines range. United
States v. Miranda, 505 F.3d 785, 791 (7th Cir. 2007). Those
factors, which are still mandatory after Booker (unlike
the Sentencing Guidelines themselves), “are broad, vague,
and open-ended,” leaving the sentencing judge with
“considerable discretion to individualize the sentence
to the offense and offender as long as the judge’s reasoning
is consistent with § 3553(a).” United States v. Wachowiak,
496 F.3d 744, 748 (7th Cir. 2007). Thus, under the deferen-
tial abuse-of-discretion standard, the mere fact that we
might have chosen a different sentence in the first
instance is insufficient for reversal. Gall, 128 S. Ct. at 597.
No. 07-2421                                               11

  If the sentence imposed lies outside the properly calcu-
lated guidelines range, we “may consider the extent of the
deviation, but must give due deference to the district
court’s decision that the § 3553(a) factors, on the whole,
justify the extent of the variance.” Id. Thus, although “‘a
major departure should be supported by a more sig-
nificant justification than a minor one,’” Omole, 523 F.3d
at 697 (quoting Gall, 128 S. Ct. at 597), all sentences,
whether within or outside the guidelines, are reviewed
for reasonableness under the abuse-of-discretion stan-
dard. Gall, 128 S. Ct. at 597. An above-guidelines sentence
is more likely to be reasonable if it is based on factors
“sufficiently particularized to the individual circumstances
of the case” rather than factors “common to offenders with
like crimes.” Wachowiak, 496 F.3d at 750; see also Omole, 523
F.3d at 698.
  Jackson does not challenge the district court’s calcula-
tion of the appropriate guidelines range, nor does he
argue that the court failed to consider the § 3553(a) factors
or selected a sentence based on clearly erroneous facts.
Nonetheless, his four-pronged challenge to his sentence
has both procedural and substantive aspects. He argues
that the district court erred by: (1) failing to adhere to
the U.S.S.G. § 4A1.3 policy statement in imposing an
above-guidelines sentence; (2) overestimating the
severity of his criminal history because several of his
criminal history points resulted from traffic offenses;
(3) relying in part on unpaid fines in selecting the appro-
priate sentence; and (4) failing to consider his argu-
ments for a shorter sentence based upon his youth and
borderline intellectual functioning.
12                                              No. 07-2421

  Jackson first contends that his sentence was unreason-
able because the court failed to adhere to the § 4A1.3
policy statement concerning upward departures. Specifi-
cally, he argues that the court failed to consider “the
nature of the prior offenses rather than simply their
number,” per Application Note 2(B), and that the court
failed to specify in writing “the specific reasons why the
applicable category substantially under-represents the
seriousness of the defendant’s criminal history or the
likelihood that the defendant will commit other crimes,”
per § 4A1.3(c)(1). This argument fails for two reasons.
First, in weighing Jackson’s criminal history in the
context of the § 3553(a) factors, the court expressly con-
sidered not only the number, but also the nature of Jack-
son’s previous offenses—including his three previous
felonies, one of which was remarkably similar to his
present offense. In this regard, the court did not deviate
from § 4A1.3. Second and more importantly, after
Booker, a sentencing court is no longer required to follow
§ 4A1.3 when imposing an above-guidelines sentence.
United States v. McIntyre, 531 F.3d 481, 483 (7th Cir.
2008) (per curiam); see also United States v. Valle, 458 F.3d
652, 657-58 (7th Cir.), cert. denied, 127 S. Ct. 843 (2006);
United States v. Castro-Juarez, 425 F.3d 430, 434-36 (7th
Cir. 2005). Thus, although we have suggested that a
judge imposing an out-of-guidelines sentence should
commit his thoughts to writing, see United States v.
Higdon, 531 F.3d 561, 565 (7th Cir. 2008), a written ex-
planation is not required. “Indeed, we will uphold an
above-guidelines sentence so long as the district court
offered an adequate statement of its reasons, consistent
No. 07-2421                                               13

with 18 U.S.C. § 3553(a), for imposing such a sentence.”
McIntyre, 531 F.3d at 483 (citing Castro-Juarez, 425 F.3d at
436). And the judge’s comments at sentencing, as re-
counted above, clearly indicated that he properly incorpo-
rated consideration of the § 4A1.3 policy statement into
his overall § 3553(a) analysis. See § 3553(a)(5) (directing
the sentencing court to consider the Sentencing Com-
mission’s policy statements as one sentencing factor).
   Jackson next argues that, in choosing to impose an above-
guidelines sentence, the district court overestimated the
severity of his criminal history, because some of his
criminal history points resulted from several convic-
tions for driving with a suspended or revoked driver’s
license and a single conviction for operating an
uninsured vehicle. This amounts to a challenge to the
substantive reasonableness of Jackson’s sentence. As
previously discussed, a non-guidelines sentence is more
likely to be reasonable if it is based on factors particular-
ized to the individual defendant, as opposed to factors
common to all offenders with like crimes. Wachowiak, 496
F.3d at 750; see also Omole, 523 F.3d at 698. And Jackson’s
above-guidelines sentence was based on such particular-
ized factors, most notably his 32 criminal history points,
which more than doubled the 13-point threshold for
entering the highest category. Jackson fails to explain
why the district court should have been required to
disregard his traffic offenses in evaluating his lengthy and
substantial criminal history. They certainly reflect a
flouting of the legal requirements of driving and a
pattern of disregard for the punishment imposed by
courts for those transgressions. And we cannot find fault
14                                              No. 07-2421

with the district court’s conclusion that these offenses,
coupled with Jackson’s many more serious convictions,
manifested an unusually disturbing pattern of “disrespect
for the law” (as reflected in his 32 criminal history points
and patterns of contempt for the law at all levels at
which he encountered it) that warranted a sentence,
consistent with the § 3553(a) factors, above the guide-
lines range.
  Next, Jackson argues that the district court improperly
relied “heavily” on his unpaid traffic fines in deciding
to impose an above-guidelines sentence. This characteriza-
tion is belied by the sentencing transcript, which
reveals that the court mentioned unpaid traffic fines
only in a brief, offhand fashion when discussing
Jackson’s larger pattern of disregard for the law. Nonethe-
less, Jackson contends that he failed to pay these fines
only because he was indigent and that the district court
abused its discretion by even mentioning the unpaid fines.
However, the scenario in the present case is far
removed from the cases cited by Jackson, in which proba-
tion was revoked solely based on failure to pay a fine, see
Bearden v. Georgia, 461 U.S. 660, 672-73 (1983), or where
incarceration resulted solely from inability to pay a fine,
see Tate v. Short, 401 U.S. 395 (1971). In each of those
cases, the defendant’s very imprisonment hinged on the
unpaid fines; here, in contrast, neither Jackson’s imprison-
ment nor the length of his sentence depended on unpaid
fines. At most, the district court considered the unpaid
fines as a small element in a much larger, well-documented
pattern of disregard for the law. Moreover, Jackson has
failed to demonstrate that his failure to pay these fines
No. 07-2421                                              15

was the result of indigence; his failure to pay may have
been the result of a conscious decision or neglect. Cf.
Bearden, 461 U.S. at 672 (probation revocation based on
willful refusal or failure to make bona fide effort to pay,
rather than indigence, would not pose constitutional
problems). Under these circumstances, we cannot say
that the district court abused its discretion by men-
tioning Jackson’s unpaid traffic fines as part of a larger
pattern of disregard for the law in weighing the § 3553(a)
factors.
  Finally, Jackson contends that the district court erred by
failing to consider two mitigating personal characteris-
tics—his youth and borderline intellectual functioning.
With respect to Jackson’s youth, the sentencing transcript
reveals that the district court did consider this factor;
unfortunately for Jackson, it happens to cut against him
in this case. In Jackson’s case, as the court suggested, his
accumulation of 32 criminal history points at the young
age of 25 reflects an alarming rate of recidivism. Unlike
the defendant in Gall, which Jackson cites in support of
his argument, Jackson’s instant criminal activity was not
followed by a period of time during which he renounced
criminal activity and dramatically reformed himself. See
Gall, 128 S. Ct. at 601. In Gall, it was that “dramatic con-
trast” between the defendant’s criminal activity and his
post-offense behavior that made it “not unreasonable
for the District Judge to view Gall’s immaturity at the
time of the offense as a mitigating factor, and his later
behavior as a sign that he had matured and would not
engage in such impetuous and ill-considered conduct in
the future.” Id. There was no such “dramatic contrast” here
16                                              No. 07-2421

between Jackson’s criminal activity and his post-offense
conduct. And contrary to Jackson’s suggestion, Gall does
not require district courts to always weigh youth as a
mitigating factor in sentencing.
  The district court’s failure to mention Jackson’s border-
line intellectual functioning at sentencing presents a
somewhat more difficult question. The presentence
report indicated that Jackson had been diagnosed as
“borderline intellectual functioning” in 1997, and Jackson’s
attorney raised this point at sentencing, arguing that it
may have contributed to his problems with aggression.
However, this argument was far from a focal point; Jack-
son’s attorney mentioned it only once (and briefly) at
sentencing. The Sentencing Guidelines list diminished
mental capacity as a possible ground for a departure
below the guidelines range if “(1) the defendant com-
mitted the offense while suffering from a significantly
reduced mental capacity; and (2) the significantly reduced
mental capacity contributed substantially to the commis-
sion of the offense.” U.S.S.G. § 5K2.13. And a heavy
sentence for an offender of diminished mental capacity
may be incompatible with the primary purposes of sen-
tencing as set forth in § 3553(a)(2). See United States v.
Miranda, 505 F.3d 785, 793-94 (7th Cir. 2007) (explaining
that a heavy sentence for a person of diminished mental
capacity might not effectively deter others in the defen-
dant’s class, might not be the most effective deterrent to
further crimes by the defendant, and might not be a
just punishment). Thus, we have recognized that dimin-
ished mental capacity is a “ground of recognized legal
merit” in seeking a lower sentence. See United States v.
No. 07-2421                                                 17

Cunningham, 429 F.3d 673, 679 (7th Cir. 2005); see also
Miranda, 505 F.3d at 792. And “[i]f the district court fails to
comment on a ground of recognized legal merit that is
supported by a factual basis, ‘it is likely to have com-
mitted an error or oversight.’” Miranda, 505 F.3d at 792
(quoting Cunningham, 429 F.3d at 679). Thus, the district
court’s failure to even mention such an argument some-
times requires a remand for resentencing. See Miranda,
505 F.3d at 794 (remand required where district court
failed to address defendant’s principal, non-frivolous
argument for a lower sentence based upon well-docu-
mented and severe mental health problems); Cunningham,
429 F.3d at 678-80 (same).
  In the present case, however, Jackson’s diminished-
mental-capacity argument was neither fully developed
nor supported by a compelling factual basis. Jackson’s
attorney mentioned his borderline-intellectual-functioning
diagnosis only once (and briefly) at sentencing. Moreover,
he referred to a diagnosis that was some ten years old
and failed to supply any documentation concerning
Jackson’s mental functioning in the intervening time
period. This stands in stark contrast to Miranda and
Cunningham, where in each case, the defendant’s dimin-
ished mental capacity was the focal point of the argument
for a lower sentence and was supported by extensive
documentation of severe mental health problems. See
Miranda, 505 F.3d at 787-90 (court-appointed psychiatrist
diagnosed defendant with Schizoaffective Disorder,
which included auditory hallucinations, command hal-
lucinations, and delusions); Cunningham, 429 F.3d at 676-
77 (defendant’s attorney presented extensive documenta-
18                                             No. 07-2421

tion of defendant’s long history of psychiatric problems,
including clinical depression, acute and chronic anxiety,
compulsive disorder, and attempted suicide). Nor was
there an adequately developed argument (even if there
may have been a vague suggestion) that Jackson’s dimin-
ished mental capacity “contributed substantially to the
commission of the offense.” U.S.S.G. § 5K2.13; cf. Miranda,
505 F.3d at 789 (court-appointed psychiatrist testified
at sentencing hearing that, at the time of the robbery,
defendant was suffering from auditory command halluci-
nations directing him to rob a bank). Thus, although it
might have been better for the district court judge to
articulate his reason for rejecting the diminished-mental-
capacity argument so that we could be certain that he
“considered the factors relevant to [the] exercise” of his
discretion, Cunningham, 429 F.3d at 679, we cannot say
that the judge abused his discretion by failing to
expressly address the scantily developed argument
presented at sentencing in this case.
  In summary, the sentence imposed was both procedur-
ally sound and substantively reasonable. The court cor-
rectly calculated the advisory guidelines range, allowed
the parties to argue for their desired sentences, and
then adequately explained the chosen sentence in light
of the § 3553(a) factors. The above-guidelines sentence
imposed was appropriately rooted in those factors, par-
ticularly the offense and offender characteristics,
§ 3553(a)(1), and the need for the sentence imposed to
provide just punishment, promote respect for the law,
afford adequate deterrence, and protect the public from
further crimes by the defendant, § 3553(a)(2).
No. 07-2421                                             19

                    III. Conclusion
 For the foregoing reasons, Jackson’s sentence is AFFIRMED.




                         10-29-08